Order vacating defendant’s demand for a bill of particulars reversed upon the law and the facts, with ten dollars costs and disbursements, motion domed, with ten dollars costs, and plaintiff directed to furnish the particulars asked for in items 6, 7, 8 and 10 of the demand and that portion of item 3 wMch asks at what times and places plaintiff will claim insured was attended by physicians prior to the date of the application for insurance other than as so *750stated in said application. (Dunst v. Standard Accident Ins. Co., 230 App. Div. 855.) The bill of particulars will be served within ten days from the entry of the order hereon. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.